DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/5/2021 has been entered. Claim 1 has been amended. Claims 1-9 are still pending in this application, with claim 1 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (US 2018/0246197, hereinafter Khojastepour) in view of Hadaschik et al. (US 2019/0253282, hereinafter Hadaschik).

Regarding claim 1, Khojastepour discloses a method of determining a total delay to a radio frequency (RF) signal caused by a path between a start point and an end point comprising: injecting a 
Measuring a plurality phase differences corresponding to difference of phase between the plurality of frequency tones injected at the start point and the corresponding plurality of the frequency tones received at the end point [Khojastepour discloses that the measurement equipment at the receiver measures a plurality of phase differences at different frequencies between transmitted RF signals and corresponding received RF signals at a received coupled to the measurement equipment (see Khojastepour Figure 7, steps 710, 720; paragraphs 0073 and 0074)].
Although Khojastepour discloses that the measurement equipment provides an estimate of the distance based on the phase measurements (Khojastepour Figure 7); Khojastepour does not expressly disclose the feature of determining a total delay to the RF signal caused by the path from at least more than one of the plurality of phase differences measured.
However, in the same or similar field of invention, Hadaschik discloses a receiver mechanism (Hadaschik Figure 1) where the receiver determines phase differences of frequency sub bands (Hadaschik paragraph 0074). Hadaschik further discloses that a receiver may determine a delay of the information carried by the radio signal using overall phase basis of the signal and provide delay to the position detection unit (Hadaschik paragraph 0145). The overall phase basis is determined by channel estimation where each channel or sub band is estimated; and the receiver may determine the arrival of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khojastepour to have the feature of determining a total delay to the RF signal caused by the path from at least more than one of the plurality of phase differences measured; as taught by Hadaschik. The suggestion/motivation would have been to virtually broaden the bandwidth over several frequency hops and allow for more precise estimation of times of arrival (Hadaschik paragraph 0074).

Regarding claim 2, Khojastepour and Hadaschik disclose the method of claim 1. Khojastepour and Hadaschik further disclose regarding determining a total phase shift to the RF signal from the total delay and a frequency of the RF signal [Khojastepour discloses that normalized phases from a plurality of measured phases can be calculated by performing inter and intra frequency measurements (see Khojastepour Figure 8, paragraphs 0082-0084). Hadaschik further discloses that an overall phase basis (i.e. total phase shift) may be determined based on relative phase error, which can be estimated based on first and second time periods associated with reception of frequency sub bands (Hadaschik paragraphs 0019 and 0029). Thus, the total phase shift can be determined based on time of arrival estimations (i.e. delay) and frequency of the signal]. In addition, the same motivation is used as the rejection of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour in view of Hadaschik, and further in view of Moshfeghi (US 2018/0275245).

Regarding claim 3, Khojastepour and Hadaschik disclose the method of claim 2. Khojastepour and Hadaschik do not expressly disclose wherein the plurality of frequency tones are of frequencies f1, f2, f3, . . . fn and the plurality of corresponding phase differences are ϕ1, ϕ2, . . . ϕn, in that each phase difference ϕ1, ϕ2, . . . ϕn less than 2π.
1, ϕ2…). Figure 3 further discloses that the phase difference accumulates up to 2π, and then begins increasing again from zero (Moshfeghi paragraphs 0055, 0066; Figures 2, 3 and 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khojastepour and Hadaschik to have the features of the plurality of frequency tones are of frequencies f1, f2, f3, . . . fn and the plurality of corresponding phase differences are ϕ1, ϕ2, . . . ϕn, in that each phase difference ϕ1, ϕ2, . . . ϕn less than 2π; as taught by Moshfeghi. The suggestion/motivation would have been to provide improved systems and methods for determining the location of a device (Moshfeghi paragraphs 0006).


Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments filed on 2/5/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414